t c memo united_states tax_court thomas b hawkins and leanna l hawkins deceased thomas b hawkins successor_in_interest petitioners v commissioner of internal revenue respondent docket no filed date douglas a macdonald for petitioners kathryn k vetter for respondent memorandum opinion vasquez judge respondent determined a deficiency of dollar_figure in petitioners’ federal_income_tax after the stipulation to be bound the issues for decision are whether all amounts are rounded to the nearest dollar petitioners argued on brief that they could exclude from continued petitioners may exclude from gross_income pursuant to sec_104 a portion of the amount received by petitioner leanna hawkins from merchants national bank merchants and whether respondent is precluded from determining the deficiency because respondent previously issued a notice_of_deficiency and a closing letter to petitioners for background the parties submitted this case fully stipulated pursuant to rule the stipulation of facts and the attached exhibits are incorporated herein by this reference petitioner thomas hawkins resided in sacramento california when petitioners filed their petition in this case leanna hawkins petitioner worked for merchants for approximately years petitioner resigned from merchants and filed suit against merchants and others in the u s district_court for the eastern district of california petitioner continued gross_income the portion of leanna hawkins’s jury award used to pay her attorney’s contingent_fee petitioners and respondent entered into a stipulation to be bound on this issue by the u s supreme court’s decision in commissioner v banks u s ___ 125_sct_826 the supreme court held that generally to the extent a litigant’s recovery includes income that income includes the portion of recovery that constitutes an attorney’s contingent_fee id therefore petitioners must include leanna hawkins’s attorney’s contingent_fee in gross_income unless otherwise indicated all section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure alleged inter alia that petitioner was discharged due to sex discrimination under title vii of the federal civil rights act of and age discrimination under the california fair employment and housing act feha the jury returned a special verdict on date awarding dollar_figure compensatory_damages for intentional discrimination based upon gender or age or negligent infliction of emotional distress and dollar_figure punitive_damages merchants appealed the district_court judgment to the u s court_of_appeals for the ninth circuit the ninth circuit affirmed the portion of the judgment for compensatory_damages for constructive discharge under title vii and feha the court reversed the punitive_damages portion of the judgment merchants paid petitioner and her attorneys dollar_figure for the judgment legal fees and court costs by a check dated date merchants award merchants also paid petitioner and her attorneys dollar_figure of interest per court order award interest the attorneys who represented petitioner in her case against merchants advised petitioners that half of the jury award was not taxable on their federal_income_tax return petitioners reported the dollar_figure received from merchants petitioner then subtracted dollar_figure for attorney fees not deducted from above to arrive at net amount received by taxpayers of dollar_figure from the net amount petitioners then subtracted dollar_figure as the portion deemed non-taxable the remaining dollar_figure is listed as the taxable_portion of merchant’s bank settlement in a notice dated date respondent proposed a dollar_figure increase to income on petitioners’ federal_income_tax return petitioners did not agree with the proposed addition to income on date respondent issued a notice_of_deficiency and determined a dollar_figure increase in petitioners’ income and a dollar_figure deficiency on date respondent sent a letter to petitioners advising them that the proposed notice was incorrect and stating damages for emotional distress may not be treated as damages on account of a personal physical injury on date respondent sent petitioners a closing letter that stated respondent was able to clear up the differences between your records and your payors’ records you won’t need to file a petition with the united_states tax_court to reconsider the tax you owe respondent sent petitioners a letter dated date that stated their federal_income_tax return was open for examination and that the primary purpose of the examination is to review the lawsuit settlement paid to leanna hawkins in respondent sent petitioners a letter dated date that stated the law requires us to notify taxpayers in writing if we need to reexamine their books_and_records after examining them previously because information that may affect your tax_liability has been developed since we last examined your books_and_records please make them available to us for reexamination the letter was signed by bill marx the acting territory manager for the large_and_mid-size_business_division on date respondent issued a notice_of_deficiency that determined a dollar_figure deficiency in petitioners’ income_tax for discussion exclusion pursuant to sec_104 respondent determined that none of the merchants award was excludable pursuant to sec_104 petitioners challenge respondent’s determination as a general_rule the internal_revenue_code imposes a federal tax on the taxable_income of every individual sec_1 sec_61 specifies that except as otherwise provided gross_income for purposes of calculating such taxable_income means all income from whatever source derived the supreme court has long reiterated the sweeping scope of sec_61 515_us_323 348_us_426 sec_104 in contrast provides an exception with respect to compensation_for injuries or sickness such exclusions from gross_income are construed narrowly commissioner v schleier supra pincite 504_us_229 souter j concurring in judgment before its amendment on date by the small_business job protection act of sbjpa publaw_104_188 sec 110_stat_1838 sec_104 read in pertinent part as follows pre-sbjpa sec_104 sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal injuries or sickness the reference to personal injuries in this former version of the statute did not include purely economic injuries but did embrace nonphysical injuries to the individual such as those affecting emotions united_states v burke supra pincite n the sbjpa then amended sec_104 as relevant here to provide post-sbjpa sec_104 sec_104 compensation_for injuries or sickness a in general --except in the case of amounts attributable to and not in excess of deductions allowed under sec_213 relating to medical etc expenses for any prior taxable_year gross_income does not include-- the amount of any damages other than punitive_damages received whether by suit or agreement and whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness for purposes of paragraph emotional distress shall not be treated as a physical injury or physical sickness the preceding sentence shall not apply to an amount of damages not in excess of the amount_paid for medical_care attributable to emotional distress the legislative_history accompanying passage of the sbjpa clarifies that the term emotional distress includes symptoms eg insomnia headaches stomach disorders which may result from such emotional distress h conf rept pincite ndollar_figure 1996_3_cb_741 post-sbjpa sec_104 is generally effective for amounts received after date in tax years ending after such date sbjpa sec d 110_stat_1839 petitioners assert that petitioner suffered physical sickness and injury in the form of emotional distress and that a portion of the damages award should be excluded from their gross_income the language of sec_104 and the accompanying legislative_history make clear that damages for emotional distress and resultant symptoms are not excluded from gross_income by sec_104 petitioners request that the court apply pre-sbjpa sec_104 sbjpa section d provides that the amendments made by sbjpa section shall apply to amounts received after the date of the enactment of the sbjpa ie date in taxable years ending after such date sbjpa section d provided an exception to this rule for amounts received under a written binding agreement court decree or mediation award in effect on or issued on or before date accordingly post-sbjpa sec_104 applies to amounts received after its effective date unless they come within that exception here a court decree was not issued until on or after date the date of the jury verdict petitioner’s situation therefore fails to satisfy the requirements for relief under sbjpa section d in that event sbjpa section d unambiguously makes the sec_104 amendments applicable to the situation at hand therefore petitioners may not exclude any of the damages award from gross_income as an award for physical injury or physical sickness merchants also paid award interest to petitioners this payment was for interest accrued on the merchants award not on account of physical injury or physical sickness accordingly petitioners cannot exclude the interest portion of the award from gross_income under sec_104 94_tc_189 second notice_of_deficiency petitioners assert that their case was closed and cannot be reopened because respondent has not satisfied the policy section of revproc_94_68 1994_2_cb_803 respondent’s procedural rules for reopening cases closed after examination are set forth in revproc_94_68 supra the internal revenue service’s policy is not to reopen a closed_case to make an adjustment unfavorable to the taxpayer unless there is evidence of fraud malfeasance collusion concealment or misrepresentation of a material fact the prior closing involved a clearly defined substantial error based on an established service position existing at the time of the previous examination or other circumstances exist that indicate failure to reopen would be a serious administrative omission id sec_5 c b pincite petitioner alleges that respondent’s decision to reopen the case does not satisfy any of the above criteria procedural rules such as revproc_94_68 supra are merely directory not mandatory and compliance with them is not essential to the validity of a notice_of_deficiency 304_f2d_560 4th cir accord 421_f2d_475 6th cir 354_f2d_629 7th cir 60_tc_522 affd 499_f2d_550 2d cir 40_tc_770 miller v commissioner tcmemo_2001_55 furthermore the evidence does not persuade us that respondent’s action was beyond the permissible limits of revproc_94_68 regardless of whether he based his decision to reopen petitioner’s case upon revproc_94_68 sec_5 or petitioner asserts that respondent is precluded from performing a second inspection of petitioner’s records under sec_7605 sec_7605 provides sec_7605 restrictions on examination of taxpayer -- no taxpayer shall be subjected to unnecessary examination or investigations and only one inspection of a taxpayer’s books of account shall be made for each taxable_year unless the taxpayer requests otherwise or unless the secretary after investigation notifies the taxpayer in writing that an additional inspection is necessary the purpose of sec_7605 is not to limit the number of examinations but to shift the discretion for a reexamination of the taxpayer’s books to higher management personnel from the field agent this serves to emphasize the responsibility of agents to exercise prudent judgment in wielding the extensive powers granted to them by the internal_revenue_code 379_us_48 miller v commissioner supra sec_7605 was not meant to restrict the scope of respondent’s legitimate power to protect the revenue sec_7605 is not to be read so broadly as to defeat the powers granted to respondent to examine the correctness of a taxpayer’s return see 313_f2d_79 9th cir delegation_order no rev date delegates authority to sign written notification of a second inspection to various internal_revenue_service officials including large_and_mid-size_business_division territory managers here respondent sent petitioners a letter signed by bill marx the acting large_and_mid-size_business_division territory manager dated date the letter notified petitioners that respondent intended to reexamine their books_and_records because information that may affect your tax_liability has been developed since we last examined your books_and_records respondent has complied with the requirements of sec_7605 that the taxpayer be notified in writing that an additional inspection is necessary therefore respondent was not precluded from reexamining petitioners’ records for and issuing a second notice_of_deficiency sec_6212 states that respondent shall have no right to determine any additional deficiency of income_tax for the same taxable_year except in the case of fraud if respondent has mailed a notice_of_deficiency under sec_6212 and the taxpayer files a petition with the tax_court within the time prescribed 104_tc_221 we find that the second notice_of_deficiency dated date for petitioners’ tax_year is not precluded under sec_6212 respondent issued a notice_of_deficiency on date for petitioners’ tax_year petitioners however had not filed a tax_court petition with respect to the first notice_of_deficiency prior to respondent’s issuing the second statutory notice under these circumstances sec_6212 did not preclude respondent from issuing a second notice_of_deficiency petitioners argue that the date closing letter specifically instructed petitioners not to petition the court we note that the first notice_of_deficiency is dated date and lists the final date to petition the court as date the closing letter is dated date therefore petitioners could not have relied upon the closing letter in deciding not to petition the court because the closing letter is dated after the last day petitioners could have filed a petition with the court in reaching our holding herein we have considered all arguments made and to the extent not mentioned above we conclude that they are irrelevant or without merit to reflect the foregoing decision will be entered for respondent
